STOCK PURCHASE AGREEMENT

 

This Stock Purchase Agreement ("Agreement") is entered into this 6th day of
April 2011 (“Effective Date”) by and between Desert Vista Capital, LLC ("DVC"),
with a mailing address of 2300 W. Sahara, Suite 800, Las Vegas, NV 89102 and
Green Endeavors, Inc. ("GEI"), a Utah corporation with principal offices located
at 59 West 100 South, Second Floor, Salt Lake City, Utah 84101.

 

WHEREAS, DVC desires to acquire from GEI Ten Thousand (10,000) shares of the
Series B Preferred stock of GEI (“Green Shares”);

 

WHEREAS, GEI desires to receive Fifteen Thousand dollars ($15,000) in exchange
for the transfer of the Green Shares to DVC;

 

NOW, THEREFORE with the above being incorporated into and made a part hereof for
the mutual consideration set out herein and, the receipt and sufficiency of
which is hereby acknowledged, the parties agree as follows:

 

1. Exchange. GEI will transfer Ten Thousand (10,000) shares of the Series B
Preferred stock of GEI to DVC and DVC will pay the purchase price of Fifteen
Thousand dollars ($15,000) to GEI on or before the date ten days after the
execution of this Stock Purchase Agreement (“Agreement”).;

 

2. Termination. This Agreement may be terminated at any time prior to the
Closing Date:

 

A. By DVC or GEI:

 

(1) If there shall be any actual or threatened action or proceeding by or before
any court or any other governmental body which shall seek to restrain, prohibit,
or invalidate the transactions contemplated by this Agreement and which, in the
judgment of GEI’s Board of Directors or DVC and made in good faith and based
upon the advice of legal counsel, makes it inadvisable to proceed with the
transactions contemplated by this Agreement; or

 

(2) If the Closing shall have not occurred prior to April 30, 2011, or such
later date as shall have been approved by parties hereto, other than for reasons
set forth herein.

 

B. By DVC:

 

(1) If GEI shall fail to comply in any material respect with any of its or their
covenants or agreements contained in this Agreement or if any of the
representation or warranties of GEI contained herein shall be inaccurate in any
material respect; or

 

C. By GEI:

 

(1) If DVC shall fail to comply in any material respect with any of his
covenants or agreements contained in this Agreement or if any of the
representation or warranties of DVC contained herein shall be inaccurate in any
material respect;

 

In the event this Agreement is terminated pursuant to this Paragraph, this
Agreement shall be of no further force or effect, no obligation, right, or
liability shall arise hereunder, and each party shall bear its own costs as well
as the legal, accounting, printing, and other costs incurred in connection with
negotiation, preparation and execution of the Agreement and the transactions
herein contemplated.

 

3. Representations and Warranties of GEI. GEI hereby represents and warrants
that effective this date and the Closing Date, the representations and
warranties listed below are true and correct:

 

A. Corporate Authority. GEI has the full corporate power and authority to enter
into this Agreement and to carry out the transactions contemplated by this
Agreement. The Board of Directors of GEI has duly authorized the execution,
delivery, and performance of this Agreement.

 

B. No Conflict with Other Instruments. The execution of this Agreement will not
violate or breach any document, instrument, agreement, contract, or commitment
material to the business of GEI to which GEI is a party and has been duly
authorized by all appropriated and necessary action.

 

C. Deliverance of Shares. As of the Closing Date, the Green Shares to be
delivered to DVC will be and constitute valid and legally issued shares of GEI,
fully paid and non-assessable and equivalent in all respects to all other issued
and outstanding shares of GEI Series B Preferred stock.

 

D. No Conflict with Other Instrument. The execution of this agreement will not
violate or breach any document, instrument, agreement, contract, or commitment
material to GEI.

 

E. Legal Opinion. GEI will agree to retain counsel, if necessary, to provide an
opinion to have the restrictive legend removed from the shares when appropriate
based upon the then existing statutes and regulations governing the removal of
such restrictive legends.

 

4. Representations and Warranties of DVC. DVC hereby represents and warrants
that, effective this date and the Closing Date, the representations and
warranties listed below are true and correct.

 

A. Legal Authority. DVC has the full legal power and authority to enter into
this Agreement and to carry out the transactions contemplated by this Agreement.

 

B.                  No Conflict with Other Instruments. The execution of this
Agreement will not violate or breach any document, instrument, agreement,
contract, or commitment material to the business of DVC to which DVC is a party
and has been duly authorized by all appropriated and necessary action.

 

5. Closing. The Closing as herein referred to shall occur upon such date as the
parties hereto may mutually agree upon, but is expected to be on or before April
30, 2011.

 

At closing GEI will deliver the Green Shares to DVC and DVC will deliver to GEI
$15,000 in a cash payment.

 

6. Conditions Precedent of GEI to Effect Closing. All obligations of GEI under
this Agreement are subject to fulfillment prior to or as of the Closing Date, of
each of the following conditions:

 

A. The representations and warranties by or on behalf of contained in this
Agreement or in any certificate or documents delivered to GEI pursuant to the
provisions hereof shall be true in all material respects at end as of the time
of Closing as though such representations and warranties were made at and as of
such time.

 

B. DVC shall have performed and complied with all covenants, agreements and
conditions required by this Agreement to be performed or complied with by him
prior to or at the Closing.

 

C.                  All instruments and documents delivered to GEI pursuant to
the provisions hereof shall be reasonably satisfactory to GEI’s legal counsel.

 

7. Conditions Precedent of DVC to Effect Closing. All obligations of DVC under
this Agreement are subject to fulfillment prior to or as of the date of Closing,
of each of the following conditions:

 

A. The representations and warranties by or on behalf of GEI contained in this
Agreement or in any certificate or documents delivered to DVC pursuant to the
provisions hereof shall be true in all material respects at end as of the time
of Closing as though such representations and warranties were made at and as of
such time.

 

B. GEI shall have performed and complied with all covenants, agreements and
conditions required by this Agreement to be performed or complied with by it
prior to or at the Closing.

 

C. All instruments and documents delivered to DVC pursuant to the provisions
hereof shall be reasonably satisfactory to DVC’s legal counsel.

 

8. Damages and Limit of Liability. Each party shall be liable, for any material
breach of the representations, warranties, and covenants contained herein which
results in a failure to perform any obligation under this Agreement, only to the
extent of the expenses incurred in connection with such breach or failure to
perform Agreement.

 

9. Nature and Survival of Representations and Warranties. All representations,
warranties and covenants made by any party in this Agreement shall survive the
Closing hereunder. All of the parties hereto are executing and carrying out the
provisions of this Agreement in reliance solely on the representations,
warranties and covenants and agreements contained in this Agreement or at the
Closing of the transactions herein provided for and not upon any investigation
upon which it might have made or any representations, warranty, agreement,
promise, or information, written or oral, made by the other party or any other
person other than as specifically set forth herein.

 

10. Indemnification Procedures. If any claim is made by a party which would give
rise to a right of indemnification under this paragraph, the party seeking
indemnification (Indemnified Party) will promptly cause notice thereof to be
delivered to the party from whom is sought (Indemnifying Party). The Indemnified
Party will permit the Indemnifying Party to assume the defense of any such claim
or any litigation resulting from the claims. Counsel for the Indemnifying Party
which will conduct the defense must be approved by the Indemnified Party (whose
approval will not be unreasonable withheld), and the Indemnified Party may
participate in such defense at the expense of the Indemnified Party. The
indemnifying Party will not in the defense of any such claim or litigation,
consent to entry of any judgment or enter into any settlement without the
written consent of the Indemnified Party (which consent will not be unreasonably
withheld). The Indemnified Party will not, in connection with any such claim or
litigation, consent to entry of any judgment or enter into any settlement
without the written consent of the Indemnifying Party (which consent will not be
unreasonable withheld). The Indemnified Party will cooperate fully with the
Indemnifying Party and make available to the Indemnifying Party all pertinent
information under its control relating to any such claim or litigation. If the
Indemnifying Party refuses or fails to conduct the defense as required in this
Section, then the Indemnified Party may conduct such defense at the expense of
the Indemnifying Party and the approval of the Indemnifying Party will not be
required for any settlement or consent or entry of judgment.

 

11. Default at Closing.

 

A.                  By GEI:

 

(1) Notwithstanding the provisions hereof, if GEI shall fail or refuse to
deliver any of the Green Shares, or shall fail or refuse to consummate the
transaction described in this Agreement prior to the Closing Date, such failure
or refusal shall constitute a default by GEI and DVC at its option and without
prejudice to its rights against such defaulting party, may either (a) invoke any
equitable remedies to enforce performance hereunder including, without
limitation, an action or suit for specific performance, or (b) terminate all of
its obligations hereunder with respect to GEI.

 

B.                  By DVC:

 

(1) Notwithstanding the provisions hereof, if DVC shall fail or refuse to
deliver any of the $15,000 purchase price, or shall fail or refuse to consummate
the transaction described in this Agreement prior to the Closing Date, such
failure or refusal shall constitute a default by DVC and GEI at its option and
without prejudice to its rights against such defaulting party, may either (a)
invoke any equitable remedies to enforce performance hereunder including,
without limitation, an action or suit for specific performance, or (b) terminate
all of its obligations hereunder with respect to DVC.

 

12. Costs and Expenses. DVC and GEI shall bear their own costs and expenses in
the proposed exchange and transfer described in this Agreement. DVC and GEI have
been represented by their own legal counsel in this transaction, and shall pay
the fees of its attorney, except as may be expressly set forth herein to the
contrary.

 

13. Notices. Any notice under this Agreement shall be deemed to have been
sufficiently given if sent by registered or certified mail, postage prepaid,
addressed as follows:

 



    To GEI: Green Endeavors, Inc.   To DVC: Desert Vista Capital, LLC   59 West
100 South, 2nd Floor     2300 W. Sahara, Suite 800   Salt Lake City, UT 84101  
  Las Vegas, NV 89102   Telephone: (801) 575-8073     Telephone:  760-664-1210  
Telefax: (801) 575-8092     Attn:  John Hicks   Attn: Richard Surber, President
     



 

14. Miscellaneous.

 

A. Further Assurances. At any time and from time to time, after the effective
date, each party will execute such additional instruments and take such as may
be reasonably requested by the other party to confirm or perfect title to any
property transferred hereunder or otherwise to carry out the intent and purposes
of this Agreement.

 

B. Waiver. Any failure on the part of any party hereto to comply with any of its
obligations, agreements, or conditions hereunder may be waived in writing by the
party to whom such compliance is owed.

 

C. Headings. The section and subsection headings in this Agreement are inserted
for convenience only and shall not affect in any way the meaning or
interpretation of this Agreement.

 

D. Counterparts. This Agreement may be executed simultaneously in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

E. Rule 144 Legend. It is understood that the certificates evidencing the shares
transferred by GEI will bear substantially the following legends:

 

“The securities evidenced hereby have not been registered under the Securities
Act of 1933, as amended (the ‘Act’) nor qualified under the securities laws of
any states, and have been issued in reliance upon exemptions from such
registration and qualification for nonpublic offerings. Accordingly, the sale,
transfer, pledge, hypothecation, or other disposition of any such securities or
any interest therein may not be accomplished except pursuant to an effective
registration statement under the Act and qualification under applicable State
securities laws, or pursuant to an opinion of counsel, satisfactory in form and
substance to the Company to the effect that such registration and qualification
are not required.”

 

F. Governing Law. This Agreement was negotiated and is being contracted for in
the State of Utah, and shall be governed by the laws of the State of Utah,
notwithstanding any conflict-of-law provision to the contrary.

 

G. Binding Effect. This Agreement shall be binding upon the parties hereto and
inure to the benefit of the parties their respective heirs, administrators,
executors, successors, and assigns.

 

H. Entire Agreement. The Agreement contains the entire agreement between the
parties hereto and supersedes any and all prior agreements, arrangements or
understandings between the parties relating to the subject matter hereof. No
oral understandings, statements, promises or inducements contrary to the terms
of this Agreement exist. No representations, warranties covenants, or conditions
express or implied, other than is set forth here, have been made by any party.

 

I. Severability. If any part of this Agreement is deemed to be unenforceable the
balance of the Agreement shall remain in full force and effect.

 

IN WITNESS WHEREOF, the parties have executed this Agreement the day and year
first above written.

 



Desert Vista Capital, LLC     Green Endeavors, Inc.          By:   /s/ John
Hicks  By:   /s/ Richard Surber   John Hicks, Managing Member    Richard D.
Surber, President                 



 





 

